Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation “wherein the aqueous system is a gray and black water processing system of a coal gasification system” renders the claim indefinite because the terms “gray water” and “black water” are commonly used for “household wastewater (as from 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 23, 24, 25, 32, 33, 34, 35, 36, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 4640793 (hereinafter referred as “Persinski”).
Regarding claims 22, 23, 35 and 36, Persinski teaches a method of inhibiting scale deposition in an aqueous system comprising adding a composition to the aqueous system, wherein the composition comprises a polymer comprising polymaleic acid (example 4, 20, 28, 36, 40, 47, 74, 100) or polyacrylic acid (example 12, 23, 43, 45, 52, 62, 63, 72, 101); and a second component comprising a copolymer wherein the copolymer comprises a sulfonate monomer and acrylic acid (AA/AMPS, see above cited examples), wherein the composition does not include 1-hydroxyethylidene-1,1-diphosphonic acid; and inhibit scale formation (the cited examples do not include said polymer).
Persinski discloses that “The phrase "aqueous system" is meant to include any system containing water; including, but not limited to, cooling water, boiler water, desalination, gas scrubbers, blast furnaces, sewage sludge thermal conditioning equipment, reverse osmosis, sugar evaporators, paper processing, mining circuits and the like” C3/L33-38. It would have 
Regarding claims 24-25, In above cited examples, Persinski discloses that the weight ratio of carboxylic acid to sulfonic acid should be 1:20 to 20:1, preferably 1:10 to 10:1, most preferably 4:1 to 1:4 (C4/L1-3), and that second component comprises AA/AMPS to be 60/40 to 80/20. Persinski also teaches that weight ratio of component (a) (AA/AMPS) to component (b) (PAA or PMA) is 1:50 to 50:1. The weight ratio and amount of polymers and copolymers disclosed by Persinski overlaps the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claims 32 and 33, Persinski teaches that the first component and the second components are water soluble (abstract, Column 2). Selecting whether to use the composition in powder form or in aqueous form would have been an obvious matter of choice to one of In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to arrive at the claimed ranges through routine experimentation to achieve desired scale inhibition.
Regarding claim 34, 
Regarding claims 37 and 38, Persinski discloses that the composition inhibits calcium carbonate scale (refer table 1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Persinski as applied to claim 22 above, and further in view of US 6645428 (hereinafter referred as “Morris”). 
Regarding claim 26, Persinski teaches limitations of claim 22 as set forth above. Persinski teaches that polymer (a) (which is said second component in the claim rejection) may be prepared from more than two monomers. Monomers other than carboxylic and sulfonic acids or their salts may be present in the polymer. Mixtures of the polymers may be used (C3/L65-68).
Persinski does not teach that the second component comprises a fluorescent monomer having the structural formula:

    PNG
    media_image1.png
    178
    264
    media_image1.png
    Greyscale
.
	Morris teaches fluorescent monomers useful for preparation of tagged treatment polymers, and that such tagged treatment polymers are useful as scale inhibitors in industrial water systems (abstract). ‘428 discloses that the fluorescent monomer comprises 

    PNG
    media_image2.png
    634
    419
    media_image2.png
    Greyscale

(see col 3/lines 1-40).
	Morris also teaches that in many industrial water systems that employ polymers as water treatment agents it may be desirable to tag or mark such polymers to facilitate monitoring thereof. By the term "monitoring" is meant herein any type of tracing or tracking to determine the location or route of the polymers, and any type of determination of the 
Persinski and Morris are analogous inventions in the art of scale inhibitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition of Persinski with teachings of Morris to include fluorescent monomer having the claimed structural formula to provide monitoring of the polymer. Selection of fluorescent monomer in the composition of ‘011 would have been an obvious matter of design choice from known fluorescent monomers as disclosed by Morris.
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Persinski as applied to claim 22 above, and further in view of CN 102329011A (hereinafter referred as ‘011) and US 5078891 (hereinafter referred as “Sherwood”).
Regarding claims 26-29, Persinski teaches limitations of claim 22 as set forth above. Persinski does not teach that the composition comprises a third component, wherein the third component comprises an organophosphine compound, wherein the organophosphone compound is selected from the group consisting of 2-phosphonobutane-1,2,4- tricarboxylic acid, a salt of 2-phosphonobutane-1,2,4-tricarboxylic acid, amino trimethylene phosphonic acid, a salt of amino trimethylene phosphonic acid, polyamino polyether methylene phosphonic acid, a salt of polyamino polyether methylene phosphonic acid, a polyhydric alcohol phosphate ester, and any combination thereof, wherein an amount of the third component is in a range of about 0 to about 35 by weight % of the composition.
‘011 teaches a composition comprising: a first component comprising a polymer, wherein the polymer comprises a monomer selected from the group consisting of acrylic acid, 
Sherwood teaches scale inhibitor composition comprising phosphonate for aqueous systems (abstract). Sherwood also discloses that preferred phosphonates include hydroxyethylidene diphosphonic acid (HEDP), 2-phosphonobutane-1,2,4 - tricarboxylic acid (PBSAM), hydroxypropylidene diphosphonic acid (HPDP), aminotri(methylenephosphonic acid) (AMP), hydroxybutylidene diphosphonic acid (HBDP), hydroxyisobutylidene diphosphonic acid (HIBDP), and diethylene triamo-penta (methylene phosphonic acid) (C3/L57-C4/L6). Therefore, Sherwood establishes that it is known in the art to use 2-phosphonobutane-1,2,4 - tricarboxylic acid as organophosphine additive in scale inhibitor composition.
Persinski, ‘011, and Sherwood are analogous inventions in the art of scale inhibitor compositions for aqueous systems. It would have been obvious to one of ordinary skill in the art to modify the composition of Persinski with teachings of ‘011 and Sherwood to provide the .
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Persinski as applied to claim 22 above, and further in view of US 2012/0118575 (hereinafter referred as “Griffin”).
Regarding claims 30-31, Persinski teaches limitations of claim 22 as set forth above. Persinski does not teach that the composition comprises up to about 10% by weight of a pH conditioner.
Griffing teaches a scale inhibition composition comprises one or more polymers, each polymer comprising recurring units of a first monomer and a second monomer, wherein: (i) the first monomer is selected from maleic acid, maleic anhydride, fumaric acid, acrylic acid, salts thereof, or combinations thereof; and (ii) the second monomer is selected from vinyl sulfonic 
Persinski and Griffin are analogous inventions in the art of scale inhibitor compositions. It would have been obvious to one of ordinary skill in the art to modify the composition of Persinski with teachings of Griffin to include a pH conditioner in the composition to neutralize the polymer.
Selection of amount of pH conditioner would have been an obvious matter of design choice as Griffin established that the pH of the composition can be adjusted, for example, by the addition of acid or base, or as would be known to one of skill in the art [0038]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32 and 33, Persinski teaches limitations of claim 22 as set forth above. Persinski teaches that the first component and the second components are water soluble (abstract, Column 2). However, Persinski does not explicitly disclose whether the compositions comprise water. 
Griffing discloses that the exemplary embodiments described herein are generally directed to compositions and methods for inhibiting or reducing scale formation. Exemplary compositions generally include one or more water soluble polymers, each of which comprises 
It would have been obvious to one of ordinary skill in the art to prepare the composition of Persinski with water because Griffing establishes that it is known in the art to prepare the scale inhibiting composition with water as solvent to enable injection of scale inhibitor in the aqueous systems. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). One of ordinary skill in the art would have arrived at the claimed ranges through routine experimentation to achieve desired scale inhibition properties.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant argued that none of the references teaches inhibiting scale in a gray or .
The argument “Without a teaching of each element, a prima facie case of obviousness does not exist” is not found to be persuasive. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either 
Applicant’s arguments with respect to ‘011 have been considered but are moot because the new ground of rejection does not rely on ‘011 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argued that “The claimed subject matter constitutes unexpected results over the art of record. Examples 1-5 of the present application show superior scale inhibition and dispersion performance when compared to treating with an AA/AMPS copolymer (Comparative example 3). None of the previously cited references teaches adding the recited first and second components to achieved the discovered superior performance without HEDP”. This is not found to be persuasive because Persinski teaches scale inhibitor compositions 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/             Primary Examiner, Art Unit 1777